Citation Nr: 0728534	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-42 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 1, 
2001 for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971, and from December 1972 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2002 and November 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for an effective date 
earlier than August 6, 1999 for the grant of service 
connection for PTSD, and for an effective date earlier than 
June 1, 2001 for the award of a TDIU rating.  In June 2007, 
the veteran testified before the Board at a hearing that was 
held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to rendering a 
decision on appeal as the requirements of VA's duties to 
notify and assist the veteran have not been met.  With 
respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) 
(West 2002).  

In March 2006, the veteran submitted a statement apparently 
in response to a letter detailing VA's duties to notify and 
assist the appellant.  However, a review of the claims folder 
fails to reveal a copy of the notification letter to which 
the veteran responded.  Without a copy of the letter which 
was sent, the Board is unable to review the letter to 
determine if it was adequate.  Accordingly, the record does 
not demonstrate adequate notice from the RO to the appellant 
with respect to the issues regarding entitlement to an 
earlier effective date of service connection for PTSD and for 
an earlier effective date of the award of a TDIU rating that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.

The Board also notes that during the hearing held in June 
2007, the veteran gave testimony regarding additional 
evidence which may be relevant to his claim.  He reported 
having had treatment for PTSD from a VA Medical Center 
beginning in 1992.  He also reported receiving SSI benefits 
from the Social Security Administration in 1999.  During a 
prior RO hearing in May 2006, the veteran recounted treatment 
at a VA medical center from 1989 to 1993.  He also reported a 
history of being involved in vocational rehabilitation on an 
unspecified date.  The Board further notes that a letter 
dated in June 2007 from Kathryn Elliott, Ph.D, LPC, indicates 
that the veteran began treatment in December 1997.  
Appropriate attempts should be made to obtain records from 
theses sources.  The Board also notes that the letter from 
Dr. Elliot has not yet been considered by the RO.  In the 
absence of a waiver, the Board may not consider that evidence 
in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
evidence not previously provided that 
is necessary to substantiate the claims 
regarding entitlement to an effective 
date earlier than August 6, 1999 for 
the grant of service connection for 
PTSD, and for an effective date earlier 
than June 1, 2001 for the award of a 
TDIU rating, and of what information or 
evidence the appellant should provide 
and what information or evidence VA 
will attempt to obtain on his behalf.  
The notice should also ask the 
appellant to provide any evidence in 
his possession that pertains to the 
claims.  The notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Thereafter, the RO should make 
appropriate efforts to obtain all 
potentially relevant evidence, to 
include the above referenced VA 
treatment records dating from 1989 to 
1993, the private treatment records 
from Dr. Elliot dating from December 
1997, the veteran's vocational 
rehabilitation folder, and records from 
the Social Security Administration 
dating from approximately 1999.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims.  If 
action remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case including a 
summary of the applicable laws and 
regulation, with appropriate citation, 
and a discussion of how such laws and 
regulations affected the determinations 
with respect to the issues, and allow 
him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



